PER CURIAM.
The petition for rehearing in this case brings to our attention the per curiam order of the district court, affirming an order of the circuit court dismissing petitioner’s amended complaint for failure to state a cause of action under the guest statute, which was rendered on March 31, 1959, five days after the rendition of the opinion of the district court in Carraway v. Revell, 112 So.2d 71. The holding of the district court in Carraway v. Revell has been over*24ruled by an opinion of this Court filed this day, 116 So.2d 16.
In view of the overruling by this Court of the opinion of the district court in Carraway v. Revell, supra, by the opinion filed this day, 116 So.2d 16, and, in view of the probability that the entry of the per curiam order hereinabove referred to was based upon the holding of the district court in Carraway v. Revell, supra, jurisdiction in this cause is returned to the district court for further consideration of the per curiam order entered in this case in the light of our holding in the opinion of this day overruling the district court in Carraway v. Revell.
TERRELL, HOBSON,' ROBERTS, DREW and O’CONNELL, JJ., concur.
THOMAS, C. J., and THORNAL, J., dissent.